In re Gary Kelson applying for supervisory writs, writ of certiorari. Parish of St. James. No. 20-992.
Writ denied.
DENNIS, J., would grant the writ because the trial court permitted introduction of the defendant’s inculpatory statement without requiring the prosecution to fulfill its constitutional obligation of showing that the statement was free and voluntary. Contrary to the majority’s conclusions, the defendant’s counsel objected to the introduction of the statement on this ground. See Tr. p. 27-28.